Citation Nr: 0009731	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  96-03 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected duodenal ulcer disease and schistosomiasis 
with history of liver cirrhosis, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision combined the 
appellant's service-connected conditions of duodenal ulcer 
disease and schistosomiasis with history of liver cirrhosis.  
It also assigned thereto a combined disability rating of 30 
percent, effective May 1993.  Thereafter, the appellant filed 
a timely notice of disagreement and substantive appeal.


REMAND

The VA has a duty to assist the veteran once his claim is 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for an increased disability rating in 
this case is shown to be well grounded, but the duty to 
assist him in their development has not yet been fulfilled.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased disability rating).

The veteran's service-connected duodenal ulcer disease and 
schistosomiasis with history of liver cirrhosis is currently 
rated as 30 percent disabling under Diagnostic Codes 7305 and 
7324.  Pursuant to Diagnostic Code 7305, a 20 percent 
disability rating is warranted for a moderate disability with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  The next highest rating, a 40 
percent rating, contemplates a moderately severe disability 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  Finally, a 60 percent rating, the highest 
assignable under this code, contemplates severe disability 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health. 38 C.F.R. Part 4, § 4.114, 
Diagnostic Code 7305 (1999).  Pursuant to Diagnostic Code 
7324, relating to distomiasis, intestinal or hepatic, a 30 
percent disability evaluation is warranted for severe 
symptoms. 38 C.F.R. Part 4, Code 7324 (1999).  This is the 
maximum amount of compensation allowed under the rating 
schedule.

After reviewing the veteran's claims file, the Board 
concludes that this matter needs to be remanded to the RO for 
further evidentiary development.  The veteran's most recent 
VA examination of the stomach was conducted in October 1996.  
However, a medical treatment report, dated in October 1998, 
noted his complaints of abdominal discomfort and constipation 
for the past three weeks.  Where the record does not 
satisfactorily reveal the current state of the claimant's 
disabilities, fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Seals v. 
Brown, 8 Vet. App. 291, 295 (1995).  Thus, the Board 
concludes that a VA examination of the veteran's service-
connected duodenal ulcer disease and schistosomiasis with 
history of liver cirrhosis is needed.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1. The appellant has the right to submit 
additional evidence and argument on 
the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The appellant is further 
advised that he should assist the RO, 
to the extent possible, in the 
development of his claims, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).

2. The RO should request that the veteran 
provide the names, addresses and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who have treated him for his service- 
duodenal ulcer disease and 
schistosomiasis with history of liver 
cirrhosis, during the course of this 
appeal.  After obtaining any necessary 
authorizations, the RO should attempt 
to obtain copies of those treatment 
records identified by the veteran that 
have not been previously secured.  

3. The RO should then schedule the 
veteran for a VA examination to 
ascertain the current severity of his 
service-connected duodenal ulcer 
disease and schistosomiasis with 
history of liver cirrhosis.  The 
claims folder should be made available 
to the examiner for review prior to 
the examination.  All indicated 
special studies and x-rays should be 
accomplished, and clinical findings 
should be reported in detail.  The 
examiner should be requested to obtain 
from the veteran a history of the 
manifestations and episodes associated 
with this condition and the type(s) of 
treatment that he receives.  The 
examiner should comment on whether or 
not there is pain, periodic vomiting, 
recurrent hematemesis or melena, and 
manifestations of anemia (supported by 
results of blood testing) and weight 
loss productive of definite impairment 
of health.  The examiner should also 
render an opinion as to the effects 
the veteran's condition has on his 
ability to work.  The examiner's 
report should include all the clinical 
findings and complete rationale for 
all conclusions reached.

4. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, 
special studies or adequate responses 
to the specific opinions requested, 
the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it 
is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").

5. The RO should readjudicate the 
veteran's claim remaining on appeal.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claims, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

